DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: The specification should include titles for each of the sections, such as “Background of the Invention,” “Brief Summary of the Invention,” etc., and on pages 2 and 3, the references to the claims should be removed.  
Appropriate correction is required.
Claim Objections
Claims 1, 3, 5-11, and 18 are objected to because of the following informalities:  
In regards to claim 1, line 3, the phrase “at least one pawl” should be changed to “a pawl,” and in line 8, the phrase “at least one electrically actuatable drive” should be changed to “an electrically actuatable drive.”
In regards to claim 3, line 1, the phrase “at least one” should be removed.
In regards to claim 5, line 2, the phrase “can be” should be changed to “is.”
In regards to claim 6, line 2, the phrase “can be” should be changed to “is.”
In regards to claim 7, line 2, the phrase “the drive lever can be guided” should be changed to “at least a portion of the drive lever is guided.”
In regards to claim 8, line 2, the phrase “can be moved with a low gear ratio” should be changed to “is moved with a low mechanical ratio,” and in lines 3 and 4, the phrase “can be moved with a high gear ratio” should be changed to “is moved with a high mechanical ratio.”
In regards to claim 9, line 2, the phrase “can be moved” should be changed to “are moved,” and in line 3, the phrase “different gear ratios” should be changed to “different mechanical ratios.”
In regards to claim 10, lines 3 and 4, the phrase “mounted pivotally” should be changed to “pivotally mounted,” in line 5, the word “and” should be inserted after the phrase “a secured position,” and in line 8, the phrase “the two actuations” should be changed to “the two movements” and the phrase “different gear ratios” should be changed to “different mechanical ratios.”
In regards to claim 11, line 3, the phrase “the main ratchet position” should be changed to “the locking position.”
In regards to claim 18, line 3, the phrase “a locking position” should be changed to “the locking position.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, line 3, it is unclear how the device includes more than one pawl, as suggested by the phrase “at least one pawl,” when it is understood from the specification and the drawings that the device includes a singular pawl.  For examination purposes, the claim will be examined as reciting “a pawl.”  See claim objection above.
In regards to claim 1, line 8, it is unclear how the device includes more than one electrically actuatable drive for moving the lock holder, as suggested by the phrase “at least one electrically actuatable drive,” when it is understood from the specification and the drawings that the device includes a singular drive for moving the lock holder.  For examination purposes, the claim will be examined as reciting “an electrically actuatable drive.”  See claim objection above.
In regards to claim 5
In regards to claim 6, the phrase “can be” causes the metes and bounds of the claim to be unclear.  Specifically, it is unclear if the ejector is pivotally mounted in the lock case.  The claim will be examined as reciting that the ejector “is” pivotally mounted in the lock case.  See claim objection above.
In regards to claim 7, line 2, it is unclear how the closure lever “can be” or “is” mounted in the drive lever.  Specifically, the closure lever is not within the confines of the drive lever, but cooperates with the drive lever, and will be examined as such.  
In regards to claim 7, line 2, the phrase “can be” causes the metes and bounds of the claim to be unclear.  Specifically, it is unclear if the drive lever is guided in the closure lever.  Furthermore, assuming that the drive lever “is” guided in the closure lever, then it is unclear how the drive lever in its entirety is guided in the closure lever.”  Specifically, it is understood from the specification and the drawings that at least a portion or the guide pin 20 of the drive lever is guided in the closure lever, and will be examined as such.  See claim objection above.
In regards to claim 8, lines 2 and 3, the phrase “can be” causes the metes and bounds of the claim to be unclear.  Specifically, it is unclear if the ejector is moves with a “low gear ratio” and the closure lever is moved with a “high gear ratio.”  The claim will be examined as reciting that the ejector is moved and the closure lever is moved.  See claim objection above.
In regards to claim 8, lines 2-4, the phrases “low gear ratio” and “high gear ratio” suggest that the device includes gears or toothed wheels, however, the device does not include any gears.  In light of the specification, it is understood that the low and 
In regards to claim 9, lines 2 and 3, the phrase “can be” causes the metes and bounds of the claim to be unclear.  Specifically, it is unclear if the ejector and the closure lever are moved by the drive lever. The claim will be examined as reciting that the ejector and the closure lever are moved by the drive lever.  See claim objection above.
In regards to claim 9, line 3, and claim 10, line 8, the phrase “different gear ratios” suggests that the device includes gears or toothed wheels, however, the device does not include any gears.  In light of the specification, it is understood that the “gear ratios” refer to mechanical cooperations between the components of the device, and will be examined as such.  See claim objections above.
Claim 10 recites the limitation "the two actuations" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that the “two actuations” refer to the two movements of the lock holder suggested in the preceding lines of the claim, and will be examined as such.  See claim objection above.
In regards to claim 11, line 1, the term “lifted” suggests that the lock holder moves upwardly to the secured position and the locking position (see rejection in Paragraph 18 below), however, it is understood that the lock holder moves downwardly into the lock so as to reach the secured position and locking position.  The claim will be examined as best understood. 
Claim 11 recites the limitation "the main ratchet position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Based on the specification 
In regards to claim 17, it is unclear how the recess 25 of the closure lever is engagable with the extension 12 of the rotary latch, when it is understood from the figures that the recess engages pin 27, not the extension.  The extension is moved away from the recess in Figure 3 such that the recess engages the pin 27.  The claim will be examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-10, 12-15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (KR 20170119013 A).
In regards to claim 1, Kim et al. discloses a lock for a motor vehicle comprising: a locking mechanism with a rotary latch 301 and a pawl 501; a lock holder 101; an ejector 701 for interacting with the lock holder, the lock holder being movable into a lifting-off position 1a by the ejector; an electrically actuatable drive (motor connected at one end to shaft 105, Paragraph 9 of the translation) for moving the lock holder from the lifting-off position into a locking position (Figure 1b); a drive lever 401, wherein the ejector and, at least indirectly, the rotary latch are actuatable by the drive lever (Figures 1a and 1b); and a closure lever 403, wherein the drive lever alternately interacts with 
In regards to claim 3, Kim et al. discloses that the electrically actuatable drive is a closure drive and the drive lever is actuatable by the closure drive (Figures 1a and 1b and Paragraphs 9 and 13 of the translation).
In regards to claim 5, Kim et al. discloses that the drive lever is pivotally mounted in a lock case 100.
In regards to claim 6, Kim et al. discloses that the ejector is pivotally mounted in a lock case 100.
In regards to claim 7, Kim et al. discloses that the closure lever is mounted for cooperating with the drive lever (Figures 1a and 1b) and at least a portion is guided in the closure lever (the pin connecting the drive lever to the closure member is guided in an opening of the closure lever, see Figure 1b below).

    PNG
    media_image1.png
    562
    647
    media_image1.png
    Greyscale

In regards to claim 8
In regards to claim 9, Kim et al. discloses that the ejector and the closure lever are moved by the drive lever at different mechanical ratios (different mechanical ratios in the movement from Figure 1a to Figure 1b, with the ratios differing because as the movement occurs, more force is put on the locking holder to pull it downwardly and since more components are mechanically moved towards the end of the movement resulting in the state in Figure 1b), the drive lever lifting by a third of its actuation travel during movement of the ejector and lifting by two thirds of its actuation travel during movement of the closure lever (the ejector is moved first by the cooperation of pin 407 of the drive lever 401 with the recess in a portion of the ejector located at the indicator line for reference character 701 during movement from Figure 1a to Figure 1b, and then the drive lever lifts the closure lever after the first movements of the ejector such that the closure lever rotates the rotary latch to the position in Figure 1b, Paragraphs 9 and 13 of the translation).
In regards to claim 10, Kim et al. discloses a method for locking an electrical lock, the method comprising: actuating an ejector 701 by a drive lever 401 pivotally mounted in a lock case 100 so that a lock holder 101 is moved from a lifting-off position (Figure 1a) into a secured position (position between Figure 1a and Figure 1b); and moving a closure lever 403 by the drive lever so that the lock holder is moved from the secured position into a locking position (Figure 1b), wherein the two movements of the lock holder are carried out at different mechanical ratios (different mechanical ratios in the movement from Figure 1a to Figure 1b, with the ratios differing because as the movement occurs, more force is put on the locking holder to pull it downwardly and 
In regards to claim 12, Kim et al. discloses that the ejector is spaced from the drive lever (spaced from one another along an axis into the page in Figure 1a since the ejector is above or on top of the drive lever).
In regards to claim 13, Kim et al. discloses that the ejector is biased into a position in which the lock holder is retained in the lifting-off position (biased by a spring, Paragraph 8 of the translation).
In regards to claim 14, Kim et al. discloses that the ejector has a first contact surface (see Figure 1a below) and a second contact surface (see Figure 1b below) formed as beveled portions of the ejector (both are beveled portions because they each include surface portions having at least a section that is beveled or inclined to create rounded corners, see Figure 1a below), wherein the lock holder is engageable against the first contact surface (Figures 1a and 1b), and wherein the drive lever is engageable against the second contact surface (pin 407 of the drive lever is engageable with the recess portion of the second contact surface located at the indicator line for reference character 701 in Figure 1a, see Figure 1b for engagement).

    PNG
    media_image2.png
    615
    633
    media_image2.png
    Greyscale

In regards to claim 15, Kim et al. discloses that the drive lever has a guide pin 407 and the closure lever has a guide groove (U-shaped groove into which the guide pin is inserted and located at the indicator line for reference character 701, Figures 1a and 1b) in which the guide pin is received and movable along the guide groove (movable along the guide groove from the open side of the guide groove facing pin 407 in Figure 1a to the closed side of the guide groove, as shown in Figure 1b).
In regards to claim 19
In regards to claim 20, Kim et al. discloses a catch hook 201 that is engageable with the lock holder (Figure 3b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20170119013 A) in view of Lebsak et al. (US-11015375 B1).  
In regards to claim 4, Kim et al. discloses the lock as applied to claims 1 and 3 above, with the closure drive engageable with the drive lever (Paragraphs 9 and 13 of the translation), but fails to disclose that the closure drive comprises a Bowden cable.  Lebsak et al. teaches a lever 28 being movable by a closure drive 31, 32 including a Bowden cable 31 engageable with the lever (Figure 1 and Col. 9, lines 1-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a Bowden cable between the motor of the closure drive of Kim et al. and the drive lever since the use of the Bowden cable connected with the motor would yield the predictable result of moving the drive lever, and thereby allowing the motor to be located at a distance from the lock.
In regards to claim 21, Kim et al. discloses the lock as applied to claims 1 and 20 above, with the catch hook 201 being moved by an actuation of the pawl 501 and component 601 (Paragraphs 17-20 of the translation), but fails to specify that this movement is caused by an electrical controller or motor.  Lebsak et al. teaches a component 28 movable by a motor or electrical controller 31, 32 to move a pawl 12 (Col. 9, lines 1-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that an electrical controller or motor be used to actuate the pawl and subsequently the catch hook so as to automate the releasing of the lock, and since it has been held that the replacement of a manual operation with an automatic operation is a design consideration within the skill of the art.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20170119013 A).  Although Kim et al. does not specifically state that the movement of the lock holder into the secured position is over a distance of 18 mm and .
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20170119013 A) in view of Im et al. (US-10920464 B2).
In regards to claim 16, Kim et al. discloses the lock as applied to claims 1 and 15 above, wherein when the lock holder is moved into the secured position, the rotary latch is in engagement with the lock holder (Figure 1b), the closure lever is in engagement with a portion of the rotary latch (Paragraph 13 of the translation and Figure 1b), and the guide pin reaches an end of the guide groove (closed end shown in Figure 1b).  Kim et al. fails to specify that the portion of the rotary latch engaged by the closure lever includes a pin.  Im et al. teaches a lever 680 that engages a pin 580 of a rotary latch 500 in order to move the rotary latch (Figures 9 and 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a pin on the rotary latch of Kim et al. to be engaged by the closure lever since the cooperation of the closure lever with a pin on the rotary latch would yield the predictable result of the closure lever rotating the rotary lever of Kim et al. from the position in Figure 1a to the position in Figure 1b.
In regards to claim 17, Kim et al. in view of Im et al. teaches that the closure lever has a recess (see Figure 1b above) that is engageable with the pin of the rotary 
In regards to claim 18, Kim et al. discloses that the pawl has a hook-shaped contour 503 that is engageable with an extension of the rotary latch when the lock holder is in the locking position (extension of the rotary latch being the arm which is directly engaged by the contour 503 in Figure 1b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        August 23, 2021